DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 01/11/2022 is acknowledged.  The traversal is on the ground(s) that Applicant asserts Groups 1 and II contain the same overlapping technical features and elements; where Applicant asserts Groups I and II share the same elements of first, second, and third modules for a bioprocessing system.  This is not found persuasive because with regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the inventions of Groups I and II would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is not a reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  

The requirement is still deemed proper and is therefore made FINAL.


Preliminary Remarks
The amendment filed on 08/07/2020.  Claims 2, 5, 7, 9, and 11, claims 3 and 10 are canceled, no claims have been added; therefore, claims 1-2, 4-49, and 11-13 were elected, and claims 1-2, 4-9, and 11-18 remain pending in the application.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2020, 09/25/2020, 09/01/2021, 09/29/2021, and 12/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "configured to"  in claim 2, lines 2 and 5; “configured to” in claim 6, line 2; “configured to” in claim 11, line 6; “configured to” in claim 9, line 3; and “configured to” in claim 13, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,350,245 B2-Adair et al. (hereafter Adair, has a provisional application dated 01/25/2015).
Claim 1: “A bioprocessing system, comprising: a first module configured for enriching and isolating a population of cells; a second module configured for activating, genetically modifying, and expanding the population of cells; and a third module configured for harvesting the expanded population of cells.”:  Adair disclose the invention provides for a platform for ex vivo isolation, production, and formulation of gene-modified cells (Col. 1, lines 23-25); transduction and harvest of cell products (Col. 4, lines 56-57).  Further, Adair disclose other assessment procedures can include expression of target genes for genetic modification, colony-forming capacity or other in vitro test specific to cell fitness such as cell expansion (Col. 7, lines 3-6); cell populations are expanded to a sufficient number of cells (Col. 26, lines 12-13).  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input (Col. 1, lines 25-29), where the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).   Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-50).  Further, Adair discloses the point of car device/portable device may include one more treatment chambers (including a third module, Col. 12, lines 46-47).  Moreover, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).  Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-

Claim 2: “wherein: the second module contains a bioreactor vessel configured to provide for the genetic modification and expansion of the population of cells without removal of the population of cells from the bioreactor vessel, or the second module contains a bioreactor vessel configured to provide for the activation, genetic modification and expansion of the population of cells without removal of the population of cells from the bioreactor vessel.”:  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input (Col. 1, lines 25-29), where the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).   Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-50).  Adair disclose the portable device (first module) introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).


Claim 4: “wherein: the second module includes a first bioreactor vessel and a second bioreactor vessel fluidly interconnected with the first bioreactor vessel.”:  Adair discloses the point of car device/portable device may include one more treatment chambers (Col. 12, lines 46-47).

Claim 5: “wherein: the first bioreactor vessel is configured for carrying out activation and genetic modification of the population of cells; wherein the second bioreactor vessel is configured for carrying out expansion of the population of cells.”:  Adair disclose the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).

Claim 6: “wherein the bioprocessing system is configured to effect activation and genetic modification of the cells in the first bioreactor vessel, transfer of the cells from the first bioreactor vessel to the second bioreactor vessel, and expansion of the cells in the second bioreactor vessel in an autonomous manner.”:  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input (Col. 1, lines 25-29), where the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).  Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-50), 


Claim 7: “wherein: the first bioreactor vessel is configured for performing activation of the population of cells; and the second bioreactor vessel is configured for performing genetic modification and expansion of the population of cells.”:  Adair disclose in block 114 target cells are prepared for selection/isolation, which is performed by fluorescence activated cells (Col. 13, lines 48-55).  Adair discloses selection/isolation can be performed using any appropriate technique (Col. 13, lines 50-51).  Further, Adair disclose the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).

Claim 9: “wherein: the population of cells is a first population of cells; and wherein the bioprocessing system is configured to support activation, genetic modification and expansion of the first population of cells in the second module simultaneously with enrichment and isolation of a second population of cells in the first module, wherein the first population of cells is different from the second population of cells.”:  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input 

Claim 11: “further comprising: a first module configured for enriching and isolating cells; a plurality of second modules, each second module configured for activating, genetically modifying and expanding the cells; and a third module configured for harvesting the cells after expansion; wherein each second module is configured to support activation, genetic modification and expansion of different populations of cells in parallel.”:  Adair disclose systems of the invention are configured to genetically modify target cells using a point-of-care and/or portable gene therapy device which is also associated with executable instructions for the systems and methods disclosed (Col. 3, lines 8-11, Fig. 1).  Further, Fig. 1 illustrates a flow chart of the systems which include target cell expansion and genetic modification of target cells.  Further, Adair disclose the source of CD24+ cells can be cord blood (CM), bone marrow (BM) or growth factor mobilized leukapheresis (APH), and the therapeutic genes encoded for gene transfer depending on the target patient population (Col. 57, lines 10-14), thus, a first population of cells are different from a second population of cells.

Claim 12: “wherein: the first module is configured for enrichment and isolation of each different population of cells prior to transfer to one of the plurality of second modules for activation, genetic modification and expansion.”:  Adair disclose target cells may be prepared for further isolation within the first treatment chamber (Col. 2, lines 27-28).  Further, Adair disclose the isolated/selected target cells may remain in the target cell selector/isolator and be exposed to a genetic modifier (Col. 2, lines 41-43).

Claim 13: “wherein: the bioprocessing system is configured to perform enrichment and isolation of one of the different populations of cells in the first module simultaneously with activation, genetic modification and expansion of another of the different populations of cells in the second module.”:  Adair disclose systems of the invention are configured to genetically modify target cells using a point-of-care and/or portable gene therapy device which is also associated with executable instructions for the systems and methods disclosed (Col. 3, lines 8-11, illustrated in Fig. 1).  Also, Further, Adair disclose the source of CD24+ cells can be cord blood (CM), bone marrow (BM) or growth factor mobilized leukapheresis (APH), and the therapeutic genes encoded for gene transfer depending on the target patient population (Col. 57, lines 10-14), thus, a first population of cells are different from a second population of cells.

Therefore, the reference of Adair meets the limitations of claims 1-2, 4-7, 9, and 11-13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,350,245 B2-Adair et al. (hereafter Adair, has a provisional application dated 01/25/2015) as applied to claim 5 above, and further in view of US 2016/0215257 A1-Davis et al. (hereafter Davis).
Regarding claim 8, Adair teaches the invention discussed above in claim 5.  Further, Adair teaches a bioreactor vessel discussed above.  However, Adair does not explicitly teach filterless perfusion.
For claim 8, Davis teaches an invention relating to expansion and passaging of cells and/or cell aggregates using a stirred tank bioreactor (Para. [0002], lines 1-3) and Davis teaches filterless perfusion from a stirred tank bioreactor (Para. [0100], line 1), which reads on the instant claim limitation of filterless perfusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adair to include filterless perfusion as taught by Davis, because Davis teaches the filterless perfusion assembly enables both spent medium removal and fresh medium addition (Para. [0100], lines 11-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
 /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799